

115 HRES 1067 IH: Recognizing suicide as a public health problem and expressing support for designation of September as “National Suicide Prevention Month”.
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1067IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Katko (for himself, Mrs. Napolitano, and Mr. Beyer) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing suicide as a public health problem and expressing support for designation of September
			 as National Suicide Prevention Month.
	
 Whereas suicide is the 10th leading cause of death in the United States and the second leading cause of death among individuals between the ages of 10 to 34;
 Whereas according to the Centers for Disease Control and Prevention (CDC), one person dies by suicide every 11.7 minutes, resulting in nearly 45,000 deaths each year in the United States;
 Whereas suicide is the only leading cause of death in the United States that has increased every year for the past decade;
 Whereas it is estimated that there are over 1,300,000 suicide attempts each year; Whereas suicide is preventable, as 9 out of 10 suicide attempt survivors do not go on to die by suicide;
 Whereas according to the CDC, suicide results in an estimated $44,600,000,000 in combined medical and work loss costs nationally;
 Whereas the stigma associated with mental health conditions and suicidality works against suicide prevention by discouraging persons at risk for suicide from seeking life-saving help and further traumatizes survivors of suicide loss and people with lived experience of suicide; and
 Whereas September would be an appropriate month to designate as National Suicide Prevention Month which overlaps World Suicide Prevention Day, September 10, recognized internationally and supported by the World Health Organization: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes suicide as a preventable national and State public health problem;
 (2)supports the designation of National Suicide Prevention Month; (3)supports declaring that suicide prevention should be a priority;
 (4)acknowledges that no single suicide prevention program or effort will be appropriate for all populations or communities;
 (5)promotes awareness that there is no single cause for suicide, and that suicide is most often an impulsive act that occurs during a moment of overwhelming hopelessness and despair; and
 (6)develops and implements strategies to increase access to quality mental health, substance abuse, and suicide prevention services.
			